Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. This action is responsive to the communication filed on February 27, 2019. At this time, claims 1-17 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1-14 are objected to because of the following informalities:  The preamble of claim 1 recites “ an information processing device”, therefore, examiner suggests “ the information processing device” for claims 1-14.  Appropriate correction is required.
As to claim 1, 15-17 the claim recites “ if the software”, it is not clear that the statement after is part of the limitation. Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Prior verifying unit (claims 1, 4, 6, 9, 14 ), execution control unit (claims 1, 4, 7, 8, 14, 17      ), rewriting detecting unit (claims 2),  invalidating unit (claims 2, 3, 5),   prior calculating unit (claim  17), particularly: 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, 14 and 15-17 are rejected under 35 U.S.C 102(a)(1)/102(a)(2)  as being anticipated over Roper, US pat.No 20160323106 . 

Claims 1, 15-17. Roper discloses an information processing device (See abstract; a whitelist of hash values for applications is signed and encrypted by a remote device and the encrypted whitelist is securely delivered over a network connection to a second device as an encrypted whitelist) comprising: 
processing circuitry configured to function as: a prior verifying unit configured to verify integrity of software registered in a whitelist at a timing which does not depend on an execution start of software and generate an execution permission list in which software which is successfully verified is registered as execution-permitted software; (See Roper, [0023]; 3) compute hash values on the executables of the  )
and an execution control unit configured to permit execution of the software if the software is registered in the execution permission list as the execution-permitted software when the execution start of the software is detected. (See Roper, [0023];   permit those applications 115 that have re-computed hash values that match . corresponding hash values from the decrypted version of the encrypted whitelist 114 to execute on the ATM 111 (assuming the digital signature for the decrypted version of the encrypted whitelist 114 was successfully validated).see also [0019] The encrypted whitelist 114 is a signed table that includes an entry for each software resource (applications 115) that executes on the ATM 111. Each entry includes an identifier for an application 115 and a last-received valid hash value for that application 115 (received and produced from the whitelist manager 117 of the branch server 116 and/or received through the branch server 116 from the whitelist manager 131 of the core banking system 130 when the whitelist manager 131 produce and controls distribution of the encrypted whitelist 114).    ) Claim 9, Roper discloses the device according to claim 1, wherein the prior verifying unit performs verification of integrity of software corresponding to a predetermined condition among software registered in the whitelist. (See Roper, [ 0023 ] ) Claim 14. Roper discloses the device according to claim 1, wherein, when an execution start of first software is detected while a process by the prior verifying unit is being performed, the prior verifying unit stops the process, and the execution control unit verifies integrity of the first software and permits execution of the first software when the verification is successfully 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10- 13 are rejected under 35 U.S.C 103  as being unpatentable over Roper, US pat.No 20160323106  in view of  Fanton, US pat.No 20140075187.  

Claim 10, Roper does not appear to explicitly disclose the device according to claim 9, wherein each entry of the whitelist includes a second flag, and the predetermined condition of the software to be verified is a condition that the software is a software registered in an entry in which the second flag is valid in the whitelists.  
However, Fanton discloses wherein each entry of the whitelist includes a second flag, and the predetermined condition of the software to be verified is a condition that the software is a software registered in an entry in which the second flag is valid in the whitelists.  (See Fanton, [0039])
Roper and Fanton are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roper with the teaching of Fanton to include the flag because it would have allowed proper entry of the application into the list. 
Claim 11, Roper  does not appear to explicitly disclose the device according to claim 1, wherein the timing which does not depend on the execution start of the software is a time at which the prior verifying unit is activated. 
Fanton discloses  wherein the timing which does not depend on the execution start of the software is a time at which the prior verifying unit is activated. (See Fanton, [0009 ], [0039] )
Roper and Fanton are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roper with the teaching of Fanton to include the time stamp because it would have allowed proper entry of the application into the list.  
Claim 12, Roper  does not appear to explicitly disclose  the device according to claim 1, wherein the timing which does not depend on the execution start of the software is a time at which specific software different from the software is activated. 
However, Fanton discloses wherein the timing which does not depend on the execution start of the software is a time at which specific software different from the software is activated. (See Fanton, [0009 ], [0039], [0053] )
Roper and Fanton are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roper with the teaching of Fanton to include the time stamp because it would have allowed proper entry of the application into the list. 
Claim 13, Roper does not appear to explicitly disclose the device according to claim 1, wherein the timing which does not depend on the execution start of the software is a time at which the prior verifying unit receives a specific signal. However, Fanton discloses wherein the timing which does not depend on the execution start of the software is a time at which the prior verifying unit receives a specific signal. (See Fanton, [0039])Roper and Fanton are analogous art because they are from the same field of endeavor which is access control. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roper with the teaching of Fanton to include the time stamp because it would have allowed proper entry of the application into the list. 


Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                                 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Kaplan, US pat.No 20180081830.
Ogura, US pat.No 10846394. 
Ngair, US pat.No 20140007228.
KANEMATSU, US pat.No 20170315793. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Date: 3/9/2021 

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438